Citation Nr: 0321015	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
removal of ganglion cyst, right wrist, with radial nerve 
palsy.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from September 1986 to May 
1994.  On July, 31, 2003, the veteran's request to have his 
appeal advanced on the Board's docket was received.  That 
motion was granted on August 12, 2003.


REMAND

The Board of Veterans' Appeals (Board) first notes that with 
respect to the issue of entitlement to a compensable 
evaluation for status post removal of ganglion cyst, right 
wrist, with radial nerve palsy, the veteran's last relevant 
Department of Veterans Affairs (VA) examination was in 
December 2000, and that the veteran has recently testified to 
worsening symptoms and some recent medical diagnostic 
evidence demonstrating this increased symptomatology 
(transcript (T.) at p. 4).  Accordingly, the Board finds that 
a new VA examination is warranted in order to ascertain the 
current nature and severity of the veteran's service-
connected disability.  In addition, the regional office (RO) 
has rated this disability under the rating criteria for skin 
disorders, which have recently been revised.  67 Fed. Reg. 
49590-49599 (July 31, 2002).  Thus, following the 
examination, the issue on appeal should be readjudicated in 
light of the "new" and "old" diagnostic criteria, with the 
application of the most favorable criteria pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) as of the effective date 
of the newer law.  Green v. Brown, 10 Vet. App. 111 (1997).  
Further consideration should also be given as to whether any 
additional notice and/or development needs to be accomplished 
consistent with the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  



Accordingly, this case is remanded for the following:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims and the 
evidence, if any, that will be obtained 
for the veteran.

2.  Steps should be taken to obtain VA 
treatment records dated since November 
2002, to include VA MRI studies of the 
veteran's right and left knees obtained 
sometime in 2003.

3.  The veteran should be scheduled for 
an appropriate VA medical examination to 
determine the nature and severity of his 
service-connected status post removal of 
ganglion cyst, right wrist, with radial 
nerve palsy.  The claims folder and a 
copy of this remand must be made 
available to examiner in conjunction with 
the examination.  All necessary special 
studies should be accomplished.  The 
range of motion of the right wrist and 
hand must be given in degrees and the 
examiner should report all current 
complaints and objective findings.  Any 
scarring must be noted, and the size(s) 
should be provided in square inches.  The 
examiner should indicate if any scars are 
tender, ulcerated, painful, affect 
function, are manifested by frequent loss 
of the covering of the skin over the 
scar, or are associated with underlying 
soft tissue damage.  Specific findings to 
be reported should include the following:

The examiner should identify all residual 
disability associated with the veteran's 
status post removal of ganglion cyst, 
right wrist, with radial nerve palsy.  
The examiner should identify all 
manifestations of this service-connected 
disability.  All symptomatology and/or 
manifestations should be associated with 
a diagnosis.  If disabilities of the 
right wrist and hand other than service-
connected disability are identified, the 
examiner should offer an opinion with 
respect to whether the disabilities are 
causally or etiologically related to the 
service-connected disability.  The 
examiner should comment on any functional 
limitations, such as objective evidence 
of pain which further limits motion.  
With respect to the subjective complaints 
of pain, the examiner should comment on 
whether pain is visibly manifested on 
movement, and the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service-connected 
injuries, changes in condition of the 
skin indicative of disuse, or any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiner should also indicate whether the 
veteran's subjective complaints are 
consistent with the objective findings, 
and any neurological abnormalities are to 
be noted and evaluated.

4.  The veteran should be afforded with a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder.  The claims folder 
and a copy of this remand must be made 
available to  the examiner in conjunction 
with the examination.    Following the 
examination and a review of the record, 
the examiner should state whether it is 
as likely as not that there is a 
relationship between any current acquired 
psychiatric disorder and service, or in 
the case of psychosis, to a period of one 
year immediately following service.

5.  The veteran should also be provided 
with a VA orthopedic examination to 
determine the nature and etiology of all 
disorders of the right and left knee.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  
All necessary special studies should be 
accomplished.  X-rays of the right and 
left knee joint should also be taken.  
Following the examination and review of 
the record, the examiner should state 
whether it is as likely as not that there 
is a causal relationship between a 
current disorder of the right and/or left 
knee and service.  


6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues on appeal should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




